Citation Nr: 1026385	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-34 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active military duty from February 1985 to 
March 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

In October 2006, the Veteran submitted a claim of entitlement to 
service connection for a psychiatric disorder, which was denied 
in April 2007.  That same month, the Veteran filed a notice of 
disagreement with the April 2007 rating decision and filed a 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).  The Veteran's service connection claim 
for PTSD was denied in August 2008.  The Veteran's claim was re-
captioned as indicated on the title page above and was certified 
to the Board for appellate review after he perfected an appeal.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Pursuant to his October 2006 claim of entitlement to service 
connection for a psychiatric disorder, the Veteran underwent a VA 
examination in April 2007.  After the examiner reviewed the 
Veteran's claims file and administered a mental status 
examination, the diagnosis was schizophrenia; no etiological 
opinion was provided.  Specifically, the examiner did not address 
whether the Veteran's then current schizophrenia existed prior to 
his active duty service and was aggravated therein, or was 
incurred in or was due to the Veteran's active duty service.  The 
Veteran was not afforded a VA examination pursuant to his April 
2007 claim of entitlement to service connection for PTSD.

The evidence of record included treatment reports dated prior to 
the Veteran's active duty service wherein he was hospitalized and 
treated for a variety of psychiatric disorders, including 
undifferentiated schizophrenia, unorganized schizophrenia, and 
obsessive-compulsive disorder.  Further, the evidence of record 
dated after the Veteran's active duty service demonstrated 
ongoing treatment for psychiatric disorders, including 
schizophrenia. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 C.F.R. § 3.303 (2009).  In disability compensation 
claims, VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for VA 
to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The third prong, which requires that the 
evidence of record "indicates" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83.  Moreover, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that the April 2007 VA examination is 
insufficient for purposes of determining service connection for a 
psychiatric disorder, including PTSD, because the examiner did 
not render an etiological opinion and did not address whether a 
psychiatric disorder existed prior to the Veteran's active duty 
service and was aggravated therein.  Id.; McLendon, 20 Vet. App. 
at 83.  Moreover, the remainder of the evidence of record did not 
include a competent medical opinion as to either question.  
Consequently, the Veteran's claim must be remanded in order to 
afford him an adequate examination.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (holding that when the medical evidence 
of record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that clearly 
support its ultimate conclusions.).

Accordingly, the case is remanded for the following action:

1.  The AMC/RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claim of entitlement to 
service connection for a psychiatric 
disorder, including PTSD.  The AMC/RO must 
then obtain copies of the related records 
that are not already in the claims file.  
All attempts to secure this evidence must 
be documented in the claims file by the 
AMC/RO.  If, after making reasonable 
efforts to obtain the named records the 
AMC/RO is unable to secure same, the AMC/RO 
must notify the Veteran and (a) identify 
the specific records the AMC/RO is unable 
to obtain; (b) briefly explain the efforts 
that the AMC/RO made to obtain those 
records; (c) describe any further action to 
be taken by the AMC/RO with respect to the 
claim; and (d) that the Veteran is 
ultimately responsible for providing the 
evidence.  The Veteran must then be given 
an opportunity to respond.  

2.  The AMC/RO must schedule the Veteran for 
the appropriate VA examination to determine 
the etiology of any found psychiatric 
disorder, including, if present, PTSD.  The 
claims folder must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated diagnostic tests 
and studies must be accomplished.  The 
examiner must specifically render an opinion 
as to whether any diagnosed psychiatric 
disorder, to include PTSD if found, existed 
prior to the Veteran's active duty service 
and, if so, whether it was aggravated beyond 
its natural course by the Veteran's active 
duty service.  Further, the examiner must 
provide an opinion as to whether any 
diagnosed psychiatric disorder, to include 
PTSD if found, was caused by or was incurred 
during his active duty service.  A complete 
rationale for all opinions must be provided.  
If the examiner cannot render an opinion 
without resorting to mere speculation, the 
examiner must thoroughly explain why an 
opinion would require speculation.  The 
report prepared must be typed.

3.  The AMC/RO must notify the Veteran that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for any scheduled examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The AMC/RO must then re-adjudicate the 
Veteran's service connection claim for a 
psychiatric disorder, to include PTSD, 
incorporating any additional evidence 
received since the December 2009 supplemental 
statement of the case.  If the benefit sought 
on appeal remains denied, the Veteran must be 
furnished a supplemental statement of the 
case and be given the opportunity to respond 
thereto.  The appeal must then be returned to 
the Board for appellate review.  

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

